DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/17/2020 has been entered. Claims 1-20 remain for examination. The information disclosure statement filed on 10/8/2020 has been entered. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 12/17/2020 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a printing system as recited in claim 1 comprising: 
a processor adapted to evaluate a print request to identify non-marking areas in the print request and identify different printing densities of patterns of marks in the print request to be printed on print media to produce printed output; and 
a printing device in communication with the processor, wherein the processor is adapted to alter the patterns of marks to create hidden features on the printed output by adding a uniform printed background to the non-marking areas and adding different printing densities of fluorescent spots to different areas of the patterns of marks, wherein the different printing densities of fluorescent spots are based on the different printing densities of the patterns of marks and on a size of the hidden features, wherein the uniform printed background has characteristics that block fluorescent characteristics of the print media, and 


ii. a printing system as recited in claim 8 comprising: 
a processor adapted to receive an initial print request containing patterns of marks to be printed on print media; 
a printing device in communication with the processor, wherein the printing device is adapted to print the initial print request on the print media to produce initial printed output; and 
16/571,2633a scanner in communication with the processor, 
wherein the scanner is adapted to scan the initial printed output to produce a scan of the initial printed output, 
wherein the processor adapted to evaluate the scan of the initial printed output to identify non-marking areas in the initial printed output and identify different printing densities of the patterns of marks in the initial printed output, 
wherein the processor is adapted to alter the patterns of marks in the initial print request to create a revised print request having hidden features by adding a uniform printed background to the non-marking areas and adding different printing densities of fluorescent spots to different areas of the patterns of marks, 
wherein the different printing densities of fluorescent spots are based on the different printing densities of the patterns of marks and on a size of the hidden features, 
wherein the uniform printed background has characteristics that block fluorescent characteristics of the print media, 
wherein the printing device is adapted to print the revised print request after the processor alters the pattern of marks to produce revised printed output, 

wherein the processor is adapted to determine if the revised print request is to be utilized based on whether the hidden features are visible in the scan of the revised printed output, and 
wherein the printing device is adapted to print either the initial print request or the revised print request as a production run print job based on whether the revised print request is to be utilized.

iii. a method as recited in claim 15 comprising: 
receiving, into a printing system, a print request containing patterns of marks to be printed on print media to produce printed output; 
evaluating the print request using a processor of the printing system to identify non- marking areas in the print request and identify different printing densities of the patterns of marks; 
16/571,2635altering the patterns of marks using the processor to create hidden features on the printed output by adding a uniform printed background to the non-marking areas and adding different printing densities of fluorescent spots to different areas of the patterns of marks, wherein the different printing densities of fluorescent spots are based on the different printing densities of the patterns of marks and on a size of the hidden features, and wherein the uniform printed background has characteristics that block fluorescent characteristics of the print media; and 
printing the print request on the print media using a printing device of the printing system to produce the printed output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THIEN M LE/Primary Examiner, Art Unit 2887